Name: Commission Regulation (EC) No 2739/95 of 28 November 1995 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|31995R2739Commission Regulation (EC) No 2739/95 of 28 November 1995 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 285 , 29/11/1995 P. 0011 - 0011COMMISSION REGULATION (EC) No 2739/95 of 28 November 1995 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 8 (2) and 13 (12) thereof, Whereas Commission Regulation (EC) No 1370/95 (3) lays down detailed rules for implementing the system of export licences in the pigmeat sector; Whereas, in order to guarantee exporters equal access to export licences, the submission period for applications, running from Monday to Wednesday, should be extended by one day where those days are holidays for the competent authorities of a Member State; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1370/95 is hereby amended as follows: 1. the following subparagraph is added to Article 3 (1): 'However, where those three days are holidays for the competent authorities of a Member State, applications may be lodged on the Thursday following that period in the Member State in question.`; 2. the introductory phrase of Article 7 (1) is replaced by the following: '1. Member States shall communicate to the Commission, each Wednesday from 1 p.m., or, where the second subparagraph of Article 3 (1) applies, each Thursday from 1 p.m., by fax for the preceding period:`; 3. in Annex II, the words 'Monday . . . to Wednesday . . .` are deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1995. For the Commission Franz FISCHLER Member of the Commission